—Order, Supreme Court, New York County (Jeffrey Atlas, J.), entered on December 15, 1983, affirmed for the reasons stated by Atlas, J., at the hearing of December 15, 1983.
We agree with the facts as set forth in the dissent but take issue with the characterization of the delays as arising, for convenience’s sake, from the action or with the consent of the defendant. The diligence of the defendant and his attorney in appearing on June 28 and July 7 when the People were not ready to proceed did not impose a duty upon them to do what the prosecution had inadvertently failed to do, i.e., calendar the case. Any convenience to defense counsel which may arguably have resulted was mere fortuity. Indeed, in light of the unreadiness of the People, it would seem that the prosecution was also “convenienced” by the delays. Lastly, there was no “continuance granted by the court at the request of, or with the consent of, the defendant or his counsel.” (CPL 30.30, subd 4, par [b]). There being no matter before the court due to the prosecution’s inaction, there was nothing to be adjourned. Concur — Murphy, P. J., Sandler and Fein, JJ.